Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a sound generating acoustic receiver used in hearing aids. The independent claim 1, identifies a uniquely distinct feature of “….a sound producing acoustic receiver comprising.. a receiver motor assembly disposed in the back volume, the receiver motor assembly mechanically coupled to the diaphragm; and a transducer fastened to the receiver housing.” 
The independent claim 11, identifies a uniquely distinct feature of “… the receiver housing comprising an inner ear end and an outer ear end; an output port located in the receiver housing and acoustically coupled to the front volume of the receiver housing; a receiver motor assembly disposed in the back volume, the receiver motor assembly mechanically coupled to the diaphragm; and a transducer fastened to the inner ear end of the receiver housing; an outer housing in which the receiver housing is at least partially disposed, the outer housing comprising a sound-output nozzle disposed on a portion of the outer housing configured to be worn on or at least partially in a user's ear; and an electrical circuit operatively coupled to the acoustic receiver and to the transducer.”
The independent Claim 17, identifies a uniquely distinct feature of “…the receiver housing comprising an inner ear end and an outer ear end; a sound port located in the receiver housing, the sound port acoustically coupling the front volume of the receiver housing to the sound opening; a motor assembly disposed in the back volume, the motor assembly mechanically coupled to the diaphragm; and a transducer fastened to the receiver housing and orientated to detect signals propagating into the outer housing via the sound opening.”  The closest prior art to Albahri (US20190215620) teaches [0017] the electro-acoustic transducer 104 includes a motor 126 disposed in the back volume 124. The motor 126 includes a coil 128 disposed about a portion of an armature 130. A movable portion 132 of the armature 130 is disposed in equipoise between magnets 134 and 136. The magnets 134 and 136 are retained by a yoke 138. The diaphragm 120 is movably coupled to a support structure 140, and wires 141 extend through the cup 118 of the electro-acoustic transducer 104 for connection to the electrical circuit 11 and [0018] teaches the housing 102 includes the sound opening 114 located in a nozzle 145 of the housing 102. The sound opening 114 is acoustically coupled to the front volume 122, and sound produced by the acoustic transducer emanates from the sound port 144 of the front volume 122 through the sound opening 114 of the housing 102 and into the user's ear. The nozzle 145 also defines a portion of the acoustic passage 106 which extends through the hearing device 100 from a first port 146 defined by the nozzle 145 and acoustically coupled to the user's ear, and a second port 148 which is acoustically coupled to the ambient atmosphere. In another example, the acoustic passage can be partially defined by the volume of the electro-acoustic transducer, although other suitable configurations may also be employed. Monti (US 20190208301) teaches on [0033]- [0035] In FIGS. 2 and 3, the housing 104 is coupled to a tube 200 which contains the wires 137 protruding from the acoustic transceiver 102. In more complex embodiments, the hearing device 100 may include an integrated circuit (IC) that controls the valve 108. In other embodiments, the device may include a microphone that requires additional signals and wires to transmit through the tube 200. In some embodiments, the set of wires 137 includes at least two wires to control the acoustic transducer 102 and at least two additional wires to control the valve 108. [0034] FIG. 5 shows a hearing device 500 in which the forward acoustic housing portion 146 is devoid of the partition 148 shown in FIG. 1. In this example, the hearing device 500 is made up of the acoustic transducer 102, a housing 502, an acoustic vent 504, the actuatable acoustic valve 108, and the ear dome 109. [0035] The housing contains the acoustic transducer 102 and the acoustic valve 108. In this example, volume 508 of the forward acoustic housing portion 146 defines a sound opening 510 located on the first end portion 506 of the housing, and defines an acoustic path 512 located between the sound port 118 of the transducer and the sound opening 510 of the housing 502. As such, when the first portion of the hearing device is at least partially disposed in the user's ear canal, sound from the front volume 116 emanates along the acoustic path 512 into the user's ear canal via the sound opening 510. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651